Citation Nr: 0604429	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for ventral 
hernia, postoperative residuals of cholecystectomy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active duty service from March 1963 to March 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied, in relevant part, 
the veteran's claim seeking entitlement to increased 
disability rating for ventral hernia. 

In August 2005, the Board noted that the veteran had raised 
the issues of entitlement to service connection for residual 
incisional scarring as secondary to the service-connected 
ventral hernia, postoperative residuals of cholecystectomy; 
and entitlement an increased (compensable) disability rating 
for an appendectomy scar. As the RO had not adjudicated these 
matters, they were referred to the RO for any appropriate 
action.  Review of the claims file does not show that these 
claims have been adjudicated and they are again referred to 
the RO for the appropriate action.


FINDINGS OF FACT

The service-connected hernia is not manifested by massive, 
persistent, severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of abdominal wall so as to be inoperable.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected abdominal incisional hernia 
are not met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§. §§ 4.1, 4.2, 4.3, 4.7, 4.114 including Diagnostic 
Code 7339 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

A notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA satisfied its duty to notify by means of a September 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the increased rating claim and of 
his/her and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his/her possession to the AOJ.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's VA 
medical records and reports.  In addition, he was afforded VA 
examinations in November 2002 and September 2005.  The claims 
folder also includes copies of the veteran's statements.  No 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Accordingly, the requirements of the VCAA have been met by 
the RO.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residuals conditions in 
civilian life.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

A post-operative, ventral hernia is evaluated as 100 percent 
disabling when there is massive, persistent, severe diastasis 
of recti muscles, or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall 
so as to be inoperable.  A post-operative ventral hernia 
which manifests as large and not well supported by a belt 
under ordinary conditions warrants an evaluation of 40 
percent.  38 C.F.R. § 4.114, DC 7339.

After a full review of the record, the Board concludes that a 
rating in excess of 40 percent for the service-connected 
ventral hernia is not warranted.  VA treatment records 
include a June 2000 entry that noted a large incisional 
hernia that was reducible.  The examiner indicated that the 
hernia could be surgically repaired with mesh.  The risks, 
complications and benefits of surgery were explained.  It was 
indicated that the veteran would think about scheduling 
surgery.

On VA examination in November 2002, the veteran reported that 
the ventral hernias were giving him progressive difficulty 
with a stinging burning sensation and they had become larger.  
He denied vomiting.  He reported that he had been advised not 
to have any surgery on the hernias.  Examination revealed a 
large ventral hernia and diastasis recti.  Three hernia 
defects were felt through the incisional scar and contents 
coming through this when he stood up or strained.  There 
appeared to be a large diastasis recti, which was 
particularly prevalent on a partial sit up from the supine 
position.  The superior hernia measured 3 centimeters in 
diameter, the mid hernia measures 6 centimeters in diameter 
and the lower ventral hernia measured 4 centimeters in 
diameter.  The diastasis rect measured 15 centimeters in 
length by 8 centimeters in width.  The final diagnosis was 
multiple ventral hernias through abdominal incisional scar.

A March 2003 outpatient record showed that the veteran 
reported that the ventral hernia was getting worse with doing 
construction work and he wanted it rechecked.  A large 
incisional hernia was noted.  The assessment included 
incisional hernia - would wait until hernia becomes 
problematic before having surgical intervention, seems to 
have increased in size.  

On VA examination in September 2005, the veteran reported 
that the hernia was present and when standing it reduced 
easily.  He also reported a large weakening of the muscles, 
and the examiner noted that he appeared to be describing 
diastasis.  The examiner also indicated that there was no 
evidence of bowel obstruction and it was unclear as to how 
much discomfort the hernia was causing.  On examination, the 
abdomen was soft, nondistended and nontender.  There was a 
midline incision that was healed.  Within the fascia, along 
the incision, were 3 to 4 small, 2.5 centimeter defects, 
consistent with incision hernias.  They were easily reduced.  
There was a large component of diastasis recti, which also 
reduced easily.  No other abnormalities were found.  The 
diagnoses were incisional hernia and diastasis recti.  The 
examiner concluded that the hernia could be easily be 
repaired.  It was concluded that the veteran's hernia was not 
massive or persistent as there were approximately four small 
defects noted in the fascia that create hernia that were not 
massive, easily reducible and could be repaired surgically.  
It was further concluded that the veteran has diastasis recti 
and the hernia present contributed somewhat to the diastasis; 
however, the hernia is amenable to an operation with repair 
and the diastasis component of this would improve with the 
herniorrhaphy.

In this case, the objective clinical evidence of record does 
not show that the veteran's hernia meets the rating criteria 
for a 100 percent evaluation.  While on examination in 
November 2002 the presence of a large hernia was noted and 
diastasis recti, on the most recent examination it was 
concluded that the hernia was not massive or persistent and 
was manifested by 4 small defects in the fascia that create 
hernias.  The objective medical evidence further shows the 
hernia to be reducible and operable as most recently noted in 
the September 2005 VA examination report.  In a September 
2002 statement, the veteran indicated he experience pain and 
visible knots from the hernia and noted that doctors did not 
recommend surgery because of the risk of infection.  However, 
as noted above, in March 2003 and again in September 2005, it 
was indicated that the hernia was operable.  The objective 
evidence of record does not show that the veteran's hernia to 
be manifested by massive, persistent, severe diastasis of 
recti muscles or extensive diffuse destruction or weakening 
of muscular and fascial support of abdominal wall so as to be 
inoperable.  As such, the preponderance of the evidence is 
against the assignment of a rating in excess of 40 percent 
for the service-connected ventral hernia.  


ORDER

An increased rating for the service-connected ventral hernia, 
postoperative residuals of cholecystectomy, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


